Citation Nr: 1210891	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the thoracic spine prior to November 1, 2010, and in excess of 20 percent as of November 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 2007, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the July 2007 rating decision, the RO, in relevant part, granted the Veteran service connection for right foot plantar fasciitis and for degenerative arthritis of the thoracic spine, and assigned each disability a 10 percent disability rating, effective July 1, 2007.  In a January 2011 rating decision, the RO increased the Veteran's disability rating for degenerative arthritis of the thoracic spine to 20 percent, effective November 1, 2010.

In a July 2010 statement, the Veteran requested a local hearing before a Decision Review Officer (DRO).  An October 2010 DRO Conference Report reveals that the Veteran opted to have the informal conference rather than a formal hearing.  Thus, no further action is required in this regard.

The issue of entitlement to an increased disability rating for service-connected asthma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2008 statement (framed as a notice of disagreement).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  For the period prior to November 1, 2010, the Veteran's service-connected degenerative arthritis of the thoracic spine was manifested by muscle spasms and guarding severe enough to result in minimal hyperlordosis.

2.  For the entire appellate period, the Veteran's service-connected degenerative arthritis of the thoracic spine has been manifested at worst by forward flexion limited to 50 degrees, but not by a limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, and does not result in incapacitating episodes requiring bed rest as prescribed by a physician.  Additionally, the evidence fails to show any objective clinical neurological manifestations of the Veteran's lumbar spine condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent for degenerative arthritis of the thoracic spine, prior to November 1, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  For the entire appellate period, the criteria for a disability rating in excess of 20 percent for degenerative arthritis of the thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Regardless, the Veteran was provided an appropriate letter by the RO in January 2007.  Additional letters were thereafter sent to the Veteran in June 2008 and August 2008.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records as well as his private and VA treatment records.  Additionally, the Veteran has been afforded multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain with respect to his spine disability.  While the Veteran has argued that the January 2007 VA examination was inadequate because range of motion of his spine was not conducted, review of this examination shows that range of motion studies were conducted and reported in the report.  In July 2010, the Veteran further argued that the May 2010 VA examination was inadequate because the doctor was "in error" in his report of the Veteran's symptoms.  On review of the report, there is no indication that the examiner mis-reported the Veteran's complaints at that time and it is presumed that he recorded information accurately.  Regardless, the Board will consider the Veteran's complaints as reported in his July 2010 statement.  Both VA examination reports are adequate in that they are thorough and provide information and findings in sufficient detail.  Remand for an additional examination is not required.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim for an increased rating for his spine disability.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected spine disability.

II.  Increased Rating Claim

The Veteran was initially granted service connection for degenerative arthritis of the thoracic spine in a July 2007 rating decision.  He was assigned a 10 percent disability rating, effective July 1, 2007, the day following his separation from active service.  He filed a notice of disagreement with respect to his disability rating in May 2008.  Based on the results of a November 2010 private spine evaluation, his disability rating was subsequently increased to 20 percent, effective November 1, 2010, in a January 2011 rating decision.  The Veteran contends that a higher disability rating is warranted for his service-connected spine disability.


	A. Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Id. at 126; see also Hart v. Mansfield, 21 Vet. App 505 (2007).  As reflected in the captioned issues listed above, the Veteran's claims have already been staged by the RO.  As discussed below, further application of staged ratings is not justified by the evidence of record in this case. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's service-connected thoracic spine disability is currently rated under Diagnostic Code 5242, degenerative arthritis of the spine.  Spine disabilities are rated under the criteria found in 38 C.F.R. § 4.71a.  There are two formulas for rating spine disabilities: a formula for rating intervertebral disc syndrome based on incapacitating episodes and a general formula for rating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  

Under the general formula for rating spine disease and injuries, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71, DC 5242 (2011).  

A 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 30 percent is not available absent a showing of limitation of flexion of the cervical spine, and a rating in excess of 40 percent is not available absent a showing of ankylosis.  Id.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and be evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5235 to 5243 (2011).  Note (1) to DC 5243 indicates that an incapacitating episode for evaluation purposes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

	B. Analysis

Based on a thorough review of all of the evidence of record, including VA examination reports, VA and private treatment records, and the Veteran's lay statements, the Board finds that a rating of 20 percent, but not higher, is warranted for the Veteran's service-connected spine disability for the entire appellate period.  Accordingly, a 20 percent rating, and not higher, is warranted for the period prior to November 1, 2010.  

In reaching this determination, the Board has carefully considered the medical evidence of record pertaining to the Veteran's spine disability.  The first evidence of record describing the severity of the Veteran's spine disability is found in a January 2007 radiology report of his thoracic spine.  Imaging revealed a mild degenerative change in the lower thoracic spine with slight old compression of T9, T11, and T12.  

The range of motion of the Veteran's lumbar spine was first measured during a January 2007 general VA examination.  Forward flexion was noted as 80 degrees, and extension, right lateral flexion, left lateral flexion, right rotation, and left rotation were all recorded as 30 degrees.  The examiner noted that pain occurred at 80 degrees of flexion and 30 degrees of right lateral flexion and left lateral flexion.  The examiner noted that the Veteran did not complain of radiating pain on movement.  She additionally noted that no muscle spasm, tenderness or ankylosis of the spine were present.  The Veteran's straight leg test was negative, bilaterally.  The examiner also noted that after repetitive use, joint function was additionally limited another 10 degrees by pain.  Joint function was not limited, however, by fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner further noted that the Veteran had symmetry of spinal motion and that the curvatures of his spine were normal.  There was no evidence of intervertebral disc syndrome with nerve root involvement.  As a result of the Veteran's radiology report, the examiner diagnosed him with degenerative arthritis of the thoracic spine.

The Veteran received regular treatment for his spine disability from Paresh V. Sheth, M.D., at West Kentucky Neurological Medicine, PLLC, from January 2008 to February 2009.  In a January 2008 visit, Dr. Sheth noted that the Veteran had suffered from low back pain for a number of years.  He noted that the Veteran sometimes suffered from a very bad muscle spasm.  The Veteran reported having taken Lortab for his pain for about five to seven years.  Dr. Sheth noted that the Veteran had lower back tenderness and a positive straight leg raising test, bilaterally, at around 50 degrees.  He assessed the Veteran with having lower back pain with most likely bilateral L5 level radiculopathy.  

The Veteran had MRI imaging performed on his spine in January 2008.  Disc desiccation and mild disc space narrowing were noted at the L2-3 and L3-4 levels.  Mild changes were also present at T12-L1.  A mild disc bulge, without significant stenosis, was noted at T12-L1.  Ligamentum flavum, facet hypertrophy, and a disc bulge, without significant stenosis, were noted at L2-3.  Ligamentum flavum, facet hypertrophy, and a disc bulge, with only minimal stenosis, were noted at L3-4.  A mild disc bulge, without significant stenosis, was noted at L5-S1.  The final impression on the MRI report was degenerative disc disease (DDD), without significant stenosis.

The Veteran had a nerve conduction study (NCS)/electromyography (EMG) performed in February 2008.  The results revealed a normal study without evidence of radiculopathy or peripheral neuropathy in the lower extremities.  Following this study, Dr. Sheth reported that the Veteran had no obvious radiculopathy and he assessed the Veteran with having lower back pain with radiculopathy which may have been chemical radiculopathy or which may have been sciatica with sciatic radiculopathy.  He noted that no radiculopathy was causing his symptoms.  

Subsequent reports from the Veteran's visits with Dr. Sheth revealed that his back pain continued to increase in severity.  In a November 2008 report, Dr Sheth noted that the Veteran had a harder time bending compared with before but that he was better with pain medication.  In January 2009, Dr. Sheth noted that the Veteran was experiencing a decreased range of motion.  

The Veteran received pain treatment from Vidya R. Bethi, M.D., at the Clarksville Pain Clinic from January 2009 to August 2009.  In a January 2009 consultation, the Veteran denied having any radiation of pain, or any numbness or weakness.  He reported that his pain was exacerbated by standing, sitting or walking.  On examination, the Veteran was found to have intact spine flexion, extension and rotation.  He had tenderness in the lumbar paravertebral area and facet tenderness.  Moderate muscle spasms were noted.  FABERS, Spurling's, axial compression, Adson's and straight leg raise testing revealed negative results.  Waddel's signs were negative.  His gait was noted as non-antalgic and his posture was slightly hyperlordotic.  Following examination of the Veteran, the impression was DDD of the lumbar spine, with spondylosis.  Additional treatment records revealed that the Veteran was consistently treated for his ongoing low back pain.  

The Veteran was later afforded a VA spine examination in May 2010.  The examiner noted that the Veteran's spine disability had increased in severity since its onset.  He noted that the Veteran did not have symptoms of urinary incontinence, urinary urgency, urinary retention requiring catherization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The examiner noted that there was a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  The pain was noted as occurring in the midline of the lumbar spine on a daily basis and lasting for hours.  No radiation of pain was noted.  No flare-ups of spinal conditions were noted.  The examiner further noted that there were no episodes of incapacitating episodes.  The Veteran did not use any devices or aids with his spine disability.  The examiner noted that the Veteran was able to walk one to three miles.  

On physical examination, the examiner noted that the Veteran did not have cervical spine ankylosis or thoracolumbar spine ankylosis.  No objective abnormalities of the cervical sacrospinalis were noted.  Objective abnormalities of the thoracic sacrospinalis included bilateral guarding and bilateral tenderness.  The examiner did note however, that the Veteran's guarding and tenderness was not severe enough to be responsible for an abnormal gait or an abnormal spinal contour.  Detailed motor and sensory examinations revealed normal results.  Active motion testing revealed the Veteran's flexion to be from zero to 75 degrees, extension from zero to 20 degrees, left lateral flexion from zero to 15 degrees, left lateral rotation from zero to 30 degrees, right lateral flexion from zero to 15 degrees, and right lateral rotation from zero to 25 degrees.  There was no objective evidence of pain on active range of motion testing.  The examiner further noted that there was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.  Testing for Lasegue's sign and non-organic physical signs revealed negative results.  X-rays taken of the Veteran's thoracic spine revealed body heights and alignment to be well-maintained.  Diffuse normal DDD was noted, however.  X-rays of his lumbar spine again revealed heights and alignment to be well-maintained.  Imaging of his intervertebral discs, however, revealed mild to moderate diffuse DDD.  No evidence of spondylosis or focal osseous lesions were noted.  The examiner noted that the Veteran's DDD had mild effects on his ability to complete chores and to travel, moderate effects on his ability to exercise and on his recreation, and severe effects on his ability to participate in sporting activities.  

At his October 2010 informal conference with a DRO, the Veteran contended that some inaccurate information was provided by the May 2010 VA examiner.  He was advised by the DRO about how his disability was evaluated, following which, the Veteran indicated that he would like time to provide additional evidence for consideration.

The Veteran subsequently submitted a November 2010 physical examination report from Blanchfield Army Community Hospital.  Range of motion testing performed during the examination revealed, with results rounded to the nearest five degrees pursuant to Note (4) of 38 C.F.R. § 4.71a, flexion from zero to 50 degrees, extension from zero to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  The examiner noted no objective pain on repetitive motion and no additional limitations after three repetitions of range of motion.  Straight leg raise testing revealed negative results, bilaterally.

Based on the medical findings of record, and particularly the January 2009 findings of Dr. Bethi, revealing that the Veteran experienced moderate muscle spasms and was found to have slight hyperlordosis, and the previous January 2008 report from Dr. Sheth, indicating that the Veteran occasional suffered from severe muscle spasms, the Board finds that the Veteran is entitled to a 20 percent disability rating, but not higher, for the period prior to November 1, 2010.  

In considering whether the Veteran is entitled to a disability rating in excess of 20 percent for the entire appellate period, the Board finds that the Veteran has at no time been found to have forward flexion limited to 30 degrees or less such as to warrant the next higher, 40 percent rating, for his spine disability.  Rather, the November 2010 physical examination report noted a limitation of flexion to 50 degrees, without evidence of further range of motion loss due to pain or after repetitive motion, falling within the 30 to 60 degree range contemplated by the criteria for a 20 percent rating.  

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination based on any results for range of motion testing during the appellate period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-7.  While the January 2007 VA examiner noted that the Veteran had an additional 10 degrees of motion loss due to pain, it is not clear from her description whether or not the limitation applies to all motions.  Nonetheless, even if a limitation of 10 degrees were added to each motion, the Veteran's combined range of motion would still be 170 degrees, well within the 120 to 235 degree range contemplated by the 10 percent rating criteria.  Range of motion testing at each of the Veteran's subsequent private and VA evaluations revealed no additional lost motion based on repetitive use, and no uncompensated additional limitation of motion that could serve as a basis for a higher rating based on pain.  Consequently, the Board finds that the assigned 20 percent evaluation for the entire appellate period appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his spine disability.

The Board has also considered whether the Veteran may be entitled to a higher rating based on the formula for rating intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  The evidence does not support a finding, however, that the Veteran has had any incapacitating episodes due to his back disability at any time during the appellate period.  To the contrary, during the Veteran's May 2010 VA examination, the examiner specifically noted that he had not suffered any incapacitating episodes.

Additionally, as provided in DC 5242, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, the Board finds that to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011).  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes.  If the disability does not warrant a rating under those codes, only then is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion has now been found to be compensable at the 20 percent rating.  Therefore, a separate rating based on arthritis is not warranted.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with the back disability, including, but not limited to, bowel or bladder impairment, evaluated separately under an appropriate diagnostic code.  In this case, while Dr. Sheth had noted that the Veteran possibly had radicular neuropathy of his back pain in January 2008, based on the results of NCS and EMG testing, he subsequently concluded that no radiculopathy was causing the Veteran's symptoms.  There is virtually no other evidence of any clinical neurological manifestations of the Veteran's spine disability in the medical evidence of record.  While there is abundant radiological evidence of degenerative changes, clinical findings are largely negative with normal sensory, muscle, and reflex examinations.  Consequently, the Board finds that the evidence preponderates against a higher or separate rating for neurological disability.

Therefore, the Board finds that the Veteran is entitled to a 20 percent rating, but not higher, for his service-connected degenerative arthritis of the thoracic spine for the period prior to November 1, 2010.  The Veteran is not, however, entitled to a disability rating in excess of 20 percent for his service-connected spine disability at any point during the appellate period. 

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the assigned schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's rated spine disability (i.e., chronic back pain with limitation of motion, muscle spasms, slight hyperlordosis, and some degenerative changes) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The disability rating assigned under DC 5242 contemplates symptoms such as limitation of motion, muscle spasms, abnormal curvature and other symptoms such as those exhibited by the Veteran.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability, and for these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to an initial disability rating of 20 percent for degenerative arthritis of the thoracic spine, prior to November 1, 2010, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the entire appellate period, entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the thoracic spine is denied.


REMAND

The Veteran's remaining claim on appeal is that of entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot.  Unfortunately, a remand is required with respect to this issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran was granted service connection for plantar fasciitis of the right foot in the July 2007 rating decision.  He was assigned a 10 percent disability rating, effective July 1, 2007, the date following his separation from active service.  The Veteran disagrees with this rating assignment and contends that his plantar fasciitis of the right foot is more severe than currently rated.

At the outset, the Board notes that during his October 2010 informal conference with the DRO, the Veteran indicated that he would like to have an additional 60 day period in order to obtain more evidence with respect to his claims on appeal.  In a November 2010 statement, however, the Veteran indicated that while he intended to obtain and submit additional evidence with respect to his plantar fasciitis claim within the 60 day extension granted by the DRO, he was not able to see his podiatrist within the required time frame.  He did indicate, however, that he had an appointment to see his podiatrist in January 2011.  The report of the January 2011 podiatry consultation has not yet been associated with the claims file.

Pursuant to the duty to assist, all relevant outstanding medical records must be obtained before the Board can adjudicate the Veteran's increased rating claim on appeal.  See 38 U.S.C.A. § 5103 (West 2002).  38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, this case must be remanded in order for the RO/AMC to make all reasonable efforts to obtain the Veteran's complete treatment records pertaining to his service-connected plantar fasciitis of the right foot, to include the podiatry report corresponding the Veteran's January 2011 consultation.

Subsequent to this development, the Veteran should be afforded a new and contemporaneous VA podiatry examination to determine the manifestations and level of severity associated with his service-connected foot disability.  In this regard, the Board notes that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected plantar fasciitis of the right foot in May 2010.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in this case, the Board believes that a current evaluation of the Veteran's service-connected foot disability would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all private health care providers that have provided treatment for his service-connected plantar fasciitis of the right foot, to include the podiatrist with whom he had scheduled an appointment in January 2011.  Make the necessary arrangements to obtain records from any identified health care providers.  

2.  Thereafter, schedule the Veteran for a VA podiatry examination to assess the current severity of his plantar fasciitis of the right foot.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner is asked to make the following determinations:

(a) Identify and describe in detail all specific manifestations and residuals of the Veteran's plantar fasciitis of the right foot.

(b) State whether the specific manifestations and residuals of the Veteran's plantar fasciitis of the right foot could be described as (i) severe, (ii) moderately severe, or (iii) moderate.

(c) State whether the Veteran's plantar fasciitis results in any limitation of motion or limitation of function associated with his right foot.  If possible, any limitations should be noted in terms of degree of loss of motion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


